We had a mistaken view of the record when we granted the writ in this case. A careful consideration thereof, after submission, in connection with the application and briefs, has led us to the conclusion that the opinion of the Court of Civil Appeals, reported (this volume 621) in 117 S.W.2d 473, is correct, and should be permitted to stand. It is accordingly approved. Any further writing on the case could hardly be justified.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court February 28, 1940.
For the convenience of the Bar the opinion of the Court of Civil Appeals is here inserted as follows: